PER CURIAM.
The merchandise involved in this appeal consists of mushrooms cleaned, sliced, dried in the sun and imported in barrels, which were assessed for duty under the provisions of paragraph 241 of the Tariff Act of 1897 (Act July 24, 1897, c. 11, § 1, Schedule G, 30 Stat. 170 [U. S. Comp. St. 1901, p. 1649]), at 40 per cent, ad valorem, as “vegetables prepared or preserved * * * not specially provided for,” and claimed by the importers as dutiable at 25 per cent, ad valorem, under the provisions of paragraph 257 of said act, as “vegetables in their natural state, not specially provided for.” The Board of General Appraisers upon an examination of the samples found that the mushrooms were sliced to facilitate the drying, and the evidence showed that this slicing was done when the mushrooms were cleaned.
This importation is to be distinguished from that considered in Choy Chong Woh & Co. v. United States, 153 Fed. 879, where we held, as mushrooms subjected to a drying process and preserved in tins *881so sealed as to be air tight were dutiable eo nomine as mushrooms “prepared or preserved in tins,” they were not dutiable as “vegetables in their natural state, not specially provided for.” And this importation is not within the reasoning of this court applied in Leaycraft v. United States, 130 Fed. 106, 64 C. C. A. 440, where we held that the starch obtained from the arrowroot plant by mashing the tubers, soaking the pulp in water and thus dissolving it out, allowing it to settle, cleansing it, and finally drying it, was not free as “arrowroot in its natural state,” but was dutiable as “starch” eo nomine under paragraph 285 of the tariff act of 1897. • Herq the mushrooms have not been subjected to any process whereby their condition is changed or advanced from a state of nature.
It has frequently been held that mere evaporation of the juice or sap in a vegetable product by the heat of the sun does not change the nature of the product or remove it from its natural state. Frazee v. Moffitt (C. C.) 18 Fed. 584; Kraut v. United States (C. C.) 139 Fed. 94; Sonn v. Magone, 159 U. S. 417, 16 Sup. Ct. 67, 40 L. Ed. 203. It would seem to follow that the slicing of the mushrooms solely in order to facilitate the natural drying operation should not take them out of the category of “vegetables in their natural state.’*
The judgment is reversed.